Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 and 13-19 were pending and rejected in the previous application. 
Claims 1, and 18 have been amended.
Claims 21-22 have been added.
Claims 1 – 11, 13-19, and 21-22 are pending in the application and have been examined. 
Claims 1-11, 13-19, and 21-22 are rejected. 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
Response to Arguments

  Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  Applicant's arguments, see pages 8-9 of Applicant's response filed 02/07/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. Applicant argues that the claims do not recite one or more abstract ideas, Examiner respectfully disagrees , and notes that the computation of the water index itself amounts to the recitation of one or more abstract ideas (mental processes, certain methods of organizing human activity, and mathematical concepts, here) Applicant 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1 and 18, the claims recite “modifying. . . the first water transaction data based on a transaction type and a market associated with the first water transaction.” The specification does not based on a transaction type and a market associated with the first water transaction.” Furthermore, there are many different techniques, formulae, operations, etc. one might use to “modify” this data, and one of ordinary skill in the art would not understand how this operation is performed without a description of the specific steps used. The specification does not disclose how the water transaction data is modified based on these two factors. Thus, one of ordinary skill in the art, upon reading the specification, would not understand that the inventor was in possession of the claimed invention as of the effective filing date, since one of ordinary skill in the art would not understand how the claimed step was or is to be performed.  
As per claims 1-11, 13-17, 19, and 21-22, the claims are rejected under 35 U.S.C . 112(a) because they depend from claims 1 and 18 and do not cure the above deficiencies. 
As per claims 21-22, the claims recite “determining. . . an eligibility of the first water transaction based on the transaction type and the market. .. and, in response to determining the eligibility. . . modifying the first water transaction data based on the eligibility.” The specification does not describe this limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent as to any teaching of “determining an eligibility of the first water transaction based on a transaction type and a market associated with the first water transaction.” Furthermore, there are many different techniques, formulae, operations, etc. one might use to determine this eligibility, and one of ordinary skill in the art would not understand how this operation is performed without a description of the specific steps used. The specification does not disclose how the water transaction data is determined to be eligible or not based on these two factors. Thus, one of ordinary skill in the art, upon reading the specification, would   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-19, and 21-22 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible 
Regarding independent claims 1 and 18 the claims are directed to one of the four statutory categories (a process and a machine, respectively.) The claimed invention of independent claims 1 and 18 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 18, as a whole, recite the following limitations:
determining. . .  the first water data associated with the first water conduit; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could 
determining. . .  the second water data associated with the second water conduit; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could determine water data associated with a second water conduit; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the determination of water data associated with a conduit, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for determining the water data)
determining. . .  water use metric data; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could determine water use metric data; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the determination of water use metric data, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for determining this water use metric data)
modifying. . .  the water use metric data; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could modify water use metric data; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the modification of water use metric data, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for modifying this data)
determining. . .  first water transaction data associated with a first water transaction; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could determine water transaction data associated with a water transaction; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the determination of water transaction data associated with a water transaction, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for determining such water transaction data)
modifying. . .  the first water transaction data based on a transaction type and a market associated with the first water transaction; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could modify water transaction data based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such 
computing. . .  the water index based on the first water data, the second water data, the first water transaction data, and the water use metric data, wherein unusable water volume data or waste water volume data is not used in computing the water index; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could compute a water index based on these factors without using these two items; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the computation of a water index, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for computing the water index based on these factors without using these two factors)
. . . .display a graphical representation of the water index; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could display a graphical representation of a water index; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the display of 
receiving a trigger event associated with the first water data or the second water data; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could receive a trigger event; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the receipt of a trigger event regarding water data, a step which would be performed by commercial utility companies selling utilities and services to customers)
dynamically modifying the graphical representation of the water index based on the trigger event; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could dynamically modify a graphical representation; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the modification of a graphical representation, a step which would be performed by commercial utility companies selling utilities and services to customers)
creating an exchangeable electronic instrument based on the water index; (claims 1, 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could create an exchangeable instrument; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the creation of an exchangeable instrument based on a water index, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the 
and exchanging the exchangeable electronic instrument on an exchange platform. (claims 1, 18; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the exchange of electronic instruments on a platform, a step which would be performed by commercial utility companies selling utilities and services to customers, and a fundamental business relation and sales activity)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:.
establishing. . .  a first connection to a first water-related input signal system associated with a first water conduit; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data processing)
receiving. . . a first input signal on the first connection, the first input signal comprising first water data; (claims 1, 18; the broadest reasonable interpretation of this 
establishing. . .  a second connection to a second water-related input signal system, the second input signal system being associated with a second water conduit; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
receiving. . .  a second input signal on the second connection, the second input signal comprising second water data; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
establishing. . .  a third connection to a computing device; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data processing)
transmitting. . .  an output signal to the computing device, the output signal comprising a water index; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
configuring one or more parameters of a computing device to. . . (claims 1, 18; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
. . . using the one or more computing device processors. . .  (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest 
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
 establishing. . .  a first connection to a first water-related input signal system associated with a first water conduit; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
receiving. . . a first input signal on the first connection, the first input signal comprising first water data; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
establishing. . .  a second connection to a second water-related input signal system, the second input signal system being associated with a second water conduit; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
receiving. . .  a second input signal on the second connection, the second input signal comprising second water data; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
establishing. . .  a third connection to a computing device; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
transmitting. . .  an output signal to the computing device, the output signal comprising a water index; (claims 1, 18; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1 and 18 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-11, 13-17, 19, and 21-22, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2: 
 wherein a consumable water weighting factor used for modifying the water use metric or the water index is associated with electro-thermal cooling associated with water.
 This limitation merely alters the information used for modifying the water use metric or the water index and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 3:
 wherein at least a portion of the water, received from a water source system, at a system that performs the electro-thermal cooling of the water, is returned to the water source system.
This limitation amounts to the mere requirement to implement the abstract idea in a particular field of use (a water source system with electro-thermal cooling of water which returns water). Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 4:
 wherein the first water conduit is associated with a first width and wherein the second water conduit is associated with a second width.
 This limitation amounts to the mere requirement to implement the abstract idea in a particular field of use (conduits associated with widths). Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
 Claim 5:
 wherein input signals are received from more than two water-related input signal systems, the input signals comprise water data associated with the more than two water-related input signal systems.
 This limitation further recites the addition of insignificant extra-solution activity in the form of further pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 6:
 wherein the water index is based on a type of water.
This limitation merely alters the information used in the abstract ideas recited above, and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 7:
wherein the water index is based on a type of water-related application.
 This limitation merely alters the information used in the abstract ideas recited above, and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 8:
 wherein the water use metric data comprises a water consumption volume.
 This limitation merely alters the information used in the abstract ideas recited above, and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 9:
wherein the first water data or the second water data is based on at least one of a water pipe level, a dam level, a river flow level, a snow level, a river height level, a precipitation level, a rainfall level, a cloud cover level, a temperature level, or a humidity level. 
 This limitation merely alters the information used in the abstract ideas recited above, and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 10:
 wherein the first water data comprises a first supply volume and the second water data comprises a second supply volume.
 This limitation merely alters the information used in the abstract ideas recited above, and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 11:
 wherein the water index comprises the water index being relative an index associated with a commodity.
 This limitation merely alters the information used in the abstract ideas recited above, and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 13:
  wherein a water-based virtual instrument is exchanged on the exchange platform, and wherein the water-based virtual instrument is based on the water index.
This limitation merely alters the instrument to comprise a “water based” instrument which is based on the water index and therefore further recites certain methods of organizing human activity for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 14:
 wherein the water-based virtual instrument is associated with a present or future consumption of water.
 This limitation merely alters the instrument to comprise a “water based” instrument which is associated with a present or future consumption of water, and therefore further recites certain methods of organizing human activity for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 15:
 determining, using the one or more computing device processors, a first computation technique, wherein the first computation technique is used for computing the water index;
determining, using the one or more computing device processors, a triggering event for modifying the first computation technique;
and modifying, using the one or more computing device processors, based on the triggering event, at least one component of the first computation technique.
 Regarding the use of the one or more computing device processors, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the determining and modifying steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could determine a computing technique, determine trigger event, and modify a computation technique based on the trigger event; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the modification of a computation technique for a water index based on the occurrence of an event, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for determining the technique or modifying a technique. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claims 16 and 19:
 wherein the one or more computing device processors are further configured for: modifying, using the one or more computing device processors, the first water data based on the first water supply volume associated with the first water conduit, and 
modifying, using the one or more computing device processors, the second water data based on the second water supply volume associated with the second water conduit, 
and wherein the water index is computed using the modified first water data and the modified second water data.
Regarding the use of the one or more computing device processors, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the modifying, and computing steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could modify first and second water data based on this information, and compute a water index based on such modified data; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the modification of first and second water data and the computation of a water index based on such modified data, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for modifying the data or computing the index. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 17:
 wherein the first water supply volume comprises a first relative water supply volume associated with the first water conduit with respect to a total water supply volume in a region associated with the first water conduit, and 
wherein the second water supply volume comprises a second relative water supply volume associated with the second water conduit with respect to the total water supply volume in the region, the region also being associated with the second water conduit.
 This limitation merely alters the information used in the abstract ideas recited above, and further recites the abstract ideas for the reasons outlined above regarding these steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claims 21-22:
 wherein modifying the first water transaction data further comprises: determining, using the one or more computing device processors, an eligibility of the first water transaction based on the transaction type and the market associated with the first water transaction;
and in response to determining the eligibility of the first water transaction, modifying the first water transaction data based on the eligibility.
 Regarding the determining and modifying steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen, and paper, and simple observation, evaluation, and judgment could determine whether a transaction is an eligible transaction and modify the transaction based on this determination; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites modification of only eligible transactions, a step which would be performed by commercial utility companies selling utilities and services to customers; alternatively still, the limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation for modifying the transaction. Nothing further is 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-11, 13-17, 19, and 21-22, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al (Pub. No.: WO 2011/107864 A2) in view of Shirazi et al. (U.S. PG Pub. No. 20090055294; hereinafter “Shirazi”) further in view of Fitzgerald et al (Pub. No.: CA 2739267 A1) 
	Regarding Claim 1, Peleg et al teaches: 
A method (See “method” in abstract) for communicating with disparate water-related input signal systems and generating water-related output signals (See Abstract), the method comprising: 
establishing, using one or more computing device processors (See P: 0030, “the system includes a Water Network Analysis Engine 100 composed of various software modules… The engine 100 may include one or more processing devices performing the below-described operations in response to executable instructions”), a first connection to a first water-related input signal system associated with a first water conduit; (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.”)
receiving, using the one or more computing device processors (See P: 0030), a first input signal on the first connection, the first input signal comprising first water data; (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.”)
establishing, using the one or more computing device processors (See P: 0030), a second connection to a second water-related input signal system, the second input signal system being associated with a second water conduit; (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.” The examiner is interpreting the plurality of pipes to comprise of a second water conduit, resulting in second water data.)
receiving, using the one or more computing device processors (See P: 0030), a second input signal on the second connection, the second input signal comprising second water data; (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.” The examiner is 
establishing, using the one or more computing device processors (See P: 0030), a third connection to a computing device; (See P: 0013, “The one or more network events are reported to a user via a user interface.”) 
transmitting, using the one or more computing device processors, an output signal to the computing device, the output signal comprising a water index; (See P:0013, “The one or more network events are reported to a user via a user interface.” & See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, the examiner is interpreting the statistical distribution and derived ratio of actual value to predicted value as the index) 
determining, using the one or more computing device processors, the first water data associated with the first water conduit; (See P: 0014 & P: 0030-0033, “The engine 100 may include one or more processing devices performing the below-described operations in response to executable instructions. The Water Network Analysis Engine 100 analyzes data received from different meters, sensors, reading devices, or other data pertaining to a distribution network… Operation Data 102 includes asset management information, and may be any information in a digital format on operations performed by the network operator that can be correlated with meter readings to determine or refute an anomaly.”)
determining, using the one or more computing device processors, the second water data associated with the second water conduit; (See P: 0014 & P: 0030-0033, “The engine 100 may include one or more processing devices performing the below-described operations in response to executable instructions. The Water Network Analysis Engine 100 analyzes data received from different meters, sensors, reading devices, or other data pertaining to a distribution network… Operation 
determining, using the one or more computing device processors, water use metric data; (See P: 0019, “The water utility network event data may have been identified as a result of analysis of the meter data and secondary data, the secondary data representing one or more conditions affecting consumption of water in a region serviced by the water utility network.” & P: 0038-0039)
determining first water transaction data associated with a first water transaction; (see P: 0037-38 receipt of geographically diverse water meter data (transaction data associated with water transactions) and grouping the data based on geographical location (a market)
With respect to the following limitation:
modifying the first water transaction data based on a transaction type and a market associated with the first water transaction (Peleg teaches the modification of water transaction data by grouping geographically diverse meter data by zone or DMA. Peleg, however, does not appear to teach that this transaction data is also modified based on a transaction type) 
Shirazi, however, teaches that water transaction data gathered from a given region (market) may be collected, and given a weight based on transaction type (see paragraph [0052]), in order for a system to be able to later use this water transaction to determine water index using the weighted water transaction data. (Shirazi: paragraphs [0048-50, 52, 55-65, 70-72]) Shirazi teaches combining the above elements with the teachings of Peleg for the benefit of facilitating investment in a substance by determining a free market price of the substance based on a virtual value of the substance as the value is reflected in the price of a freely traded product. (Shirazi: paragraph [0009]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shirazi with the teachings of Peleg to achieve the aforementioned benefits. 




modifying, using the one or more computing device processors, the water use metric data; (See P: 0038-0039, “The data may be sent directly from the meters or collections of meters in the network, or the data may come from a Network Interface Database 203; additionally the data could be enriched by Data Preparation Engine 204 to, for example, add or calculate new types of data such as morning and evening consumption data… Database 203 is sent to Data Preparation Engine 204. Data Preparation Engine 204 organizes and formats received data to be further processed.”) and 
computing, using the one or more computing device processors, the water index based on the first water data, the second water data, the first water transaction data, and the water use metric data, wherein unusable water volume data or waste water volume data is not used in computing the water index; (See P: 0037-38 regarding grouped meter data, (transaction data), See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, “In various embodiments the threshold is: (1) a statistical confidence level, computed based on the distribution of deviations from the correlation in the historical data, such as a specified multiple of the standard deviation; or (2) a constant, above which the system detects an anomaly. In some embodiments, the ratio of the actual value to the predicted value is analyzed, rather than the difference between the two; it is to be understood that the term "difference" is used to refer equally, in the case of such embodiments, to this ratio.” See Shirazi: paragraphs [0048-50, 52, 55-65, 70-72] regarding use of water transaction data in determining water indices. The motivation to combine Shirazi persists)
configuring one or more parameters of a computing device to display a graphical representation of the water index. (See P: 0052, “For example, if the system detects a leak and sends a leak event to 210, the system provides the event data from the event record and the visualization of the data through maps, graphs and the like to show… For example, one visualization of the event data may be in the form of a graph showing flow rate over time and a highlighted portion of the increase in flow rate indicative of a leak, to help the user focus on important aspects of the event.”)
receiving a trigger event associated with the first water data or the second water data; (See P: 0052, “For example, if the system detects a leak and sends a leak event to 210, the system provides the event data from the event record and the visualization of the data through maps, graphs and the like to show…”)
dynamically modifying the graphical representation of the water index based on the trigger event; (See P: 0052, “For example, if the system detects a leak and sends a leak event to 210, the system provides the event data from the event record and the visualization of the data through maps, graphs and the like to show… For example, one visualization of the event data may be in the form of a graph showing flow rate over time and a highlighted portion of the increase in flow rate indicative of a leak, to help the user focus on important aspects of the event.”)
However, Peleg et al does not teach the following limitations creating an exchangeable electronic instrument is created based on the water index, and exchanging the exchangeable electronic instrument on an exchange platform.
However, with respect to the aforementioned limitations, Fitzgerald et al teaches an exchangeable electronic instrument, and an exchange platform. (See “carbon credit,” “carbon credit exchange” and “options exchange” in P: 0023 and “a mechanism for applying incentives to any type of activity where the true cost of such activity is not exposed,” “examples of such include the utilization of scarce or limited resources such as water” in P: 0004.)

	Regarding Claim 5, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), wherein input signals are received from more than two water-related input signal systems, the input signals comprise water data associated with the more than two water-related input signal systems. (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.” The examiner is interpreting the plurality of pipes to comprise more than two water related signal systems.)
	Regarding Claim 6, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the water index is based on a type of water. (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0038, “In one embodiment, elements 200 and 201 may be any suitable resource distribution network, such as a municipal, rural, or wholesaler water utility network, liquid distribution network in a factory or 
	Regarding Claim 7, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), wherein the water index is based on a type of water-related application. (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0038, “In one embodiment, elements 200 and 201 may be any suitable resource distribution network, such as a municipal, rural, or wholesaler water utility network, liquid distribution network in a factory or other large building, or naval vessel, or any suitable resource collection network such as a sewer system.)
	Regarding Claim 8, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the water use metric data comprises a water consumption volume. (See P: 0019, “The water utility network event data may have been identified as a result of analysis of the meter data and secondary data, the secondary data representing one or more conditions affecting consumption of water in a region serviced by the water utility network.”)
	Regarding Claim 9, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the first water data or the second water data is based on at least one of a water pipe level, a dam level, a river flow level, a snow level, a river height level, a precipitation level, a rainfall level, a cloud cover level, a temperature level, or a humidity level. (P: 0034, “Monitored water distribution systems produce vast amounts of time reservoir level, and quality indicators such as chlorine, turbidity, pH, and others”)
	Regarding Claim 10, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), wherein the first water data comprises a first supply volume and the second water data comprises a second supply volume. (See P: 0038, “Water distribution systems, represented by elements 200 and 201, are one or more connected water distribution systems, or water distribution systems located in different areas with few or no connections between them… Water Network 200 and Water Network 201 send time-dependent data representative of the network, such as water flow, pressure, turbidity, reservoir level, chlorine level, and pH level.” The examiner is interpreting reservoir level as a supply volume.)
	Regarding Claim 11, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the water index comprises the water index being relative to an index associated with a commodity. (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, “In various embodiments the threshold is: (1) a statistical confidence level, computed based on the distribution of deviations from the correlation in the historical data, such as a specified multiple of the standard deviation; or (2) a constant, above which the system detects an anomaly. In some embodiments, the ratio of the actual value to the predicted value is analyzed, rather than the difference between the two; it is to be understood that the term "difference" is used to refer equally, in the case of such embodiments, to this ratio.” The examiner is interpreting the commodity as water.)
Claim 13, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), 
A water index. (See rejection of claim 1)
However, Peleg et al does not teach the following limitations wherein a water-based virtual instrument is exchanged on the exchange platform, and wherein the water-based virtual instrument is based on the water index.
However, with respect to the aforementioned limitations, Fitzgerald et al teaches a water based exchangeable electronic instrument, and an exchange platform. (See “carbon credit exchange” and “options exchange” in P: 0023) & (See “water credits” in P: 0083) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the water index method, of Peleg in view of Fitzgerald, to include a water based exchangeable electronic instrument and an exchange platform, as taught by Fitzgerald, in order to limited the amount of energy that any particular entity can consume. (P: 0002, Fitzgerald)
	Regarding Claim 14, Peleg in view of Shirazi further in view of Fitzgerald teaches the limitations of Claims 13, Peleg et al further teaches:
The method of claim 13 (See “method” in abstract), 
Water Consumption. (See rejection of claim 1)
However, Peleg et al does not teach the following limitations wherein the water-based virtual instrument is associated with a present or future consumption of water. 
However, with respect to the aforementioned limitations, Fitzgerald et al teaches a water based exchangeable electronic instrument that is associated with water consumption, and an exchange platform. (See “carbon credit exchange” and “options exchange” in P: 0023) & (See “water credits” in P: 0083, “The homeowner also receives 4000 water credits per year, the water being provided by utility B, which are allocated in the homeowner's account. As the homeowner uses water by utility B the corresponding credit balance in the account of the homeowner changes to reflect the consumption of the different credits.”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the water index method, of Peleg in view of Fitzgerald, to include a water based exchangeable electronic instrument associated with water consumption and an exchange platform, as taught by Fitzgerald, in order to limited the amount of energy that any particular entity can consume. (P: 0002, Fitzgerald)
	Regarding Claim 15, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), further comprising: 
determining, using the one or more computing device processors, a first computation technique, wherein the first computation technique is used for computing the water index; (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, the examiner is interpreting the statistical distribution and derived ratio of actual value to predicted value as the index) 
determining, using the one or more computing device processors, a triggering event for modifying the first computation technique; (See P: 0038-0039, “additionally the data could be enriched by Data Preparation Engine 204 to, for example, add or calculate new types of data such as morning and evening consumption data… Additionally, Data Preparation Engine 204 prepares data for analysis by removing data not reflecting the actual performance of the network or reflecting a transient phenomenon that system designers or network managers have decided not to address; methods commonly known in the art may be applied to "smooth" the data collected from and 
modifying, using the one or more computing device processors, based on the triggering event, at least one component of the first computation technique. (See P: 0038-0039, “additionally the data could be enriched by Data Preparation Engine 204 to, for example, add or calculate new types of data such as morning and evening consumption data… Additionally, Data Preparation Engine 204 prepares data for analysis by removing data not reflecting the actual performance of the network or reflecting a transient phenomenon that system designers or network managers have decided not to address; methods commonly known in the art may be applied to "smooth" the data collected from the network.” The examiner is interpreting the trigger event as collection of data from a network, causing modification to the collected data by ‘smooth’-ing for viewing.)
	Regarding Claim 16, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), further comprising modifying, using the one or more computing device processors, the first water data based on the first water supply volume associated with the first water conduit, and modifying, using the one or more computing device processors, the second water data based on the second water supply volume associated with the second water conduit. (See P: 0011-14 & See P: 0038-0039, “The data may be sent directly from the meters or collections of meters in the network, or the data may come from a Network Interface Database 203; additionally the data could be enriched by Data Preparation Engine 204 to, for example, add or calculate new types of data such as morning and evening consumption data… Database 203 is sent to Data Preparation Engine 204. Data Preparation Engine 204 organizes and formats received data to be further processed.”)
	Regarding Claim 17, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 16 (See “method” in abstract), wherein the first water supply volume comprises a first relative water supply volume associated with the first water conduit with respect to a total water supply volume in a region associated with the first water conduit, and wherein the second water supply volume comprises a second relative water supply volume associated with the second water conduit with respect to the total water supply volume in the region, the region also being associated with the second water conduit. (See P: 0011-14, “... the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network…the method includes receiving meter data from the meters...” & See P: 0038, “Water distribution systems, represented by elements 200 and 201, are one or more connected water distribution systems, or water distribution systems located in different areas with few or no connections between them… Water Network 200 and Water Network 201 send time-dependent data representative of the network, such as water flow, pressure, turbidity, reservoir level, chlorine level, and pH level.” The examiner is interpreting reservoir level as a supply volume.)
	Regarding Claim 18, Peleg et al teaches:
An apparatus (See “monitoring resource distribution systems” in P: 0002) for communicating with disparate water-related input signal systems and generating water-related output signals (See Abstract), the apparatus comprising one or more computing device processors configured for: 
establishing a first connection to a first water-related input signal system, the first input signal system being associated with a first water conduit; (See rejection of claim 1)
receiving a first input signal on the first connection, the first input signal comprising first water data; (See rejection of claim 1)
establishing a second connection to a second water-related input signal system, the second input signal system being associated with a second water conduit; (See rejection of claim 1)
receiving a second input signal on the second connection, the second input signal comprising second water data; (See rejection of claim 1)
establishing a third connection to a computing device; (See rejection of claim 1)
transmitting an output signal to the computing device, the output signal comprising a water index; (See rejection of claim 1)
determining the first water data associated with the first water conduit; (See rejection of claim 1)
determining the second water data associated with the second water conduit; (See rejection of claim 1)
determining water use metric data; (See rejection of claim 1) and 
computing the water index based on the first water data, the second water data, and the water use metric data, (See rejection of claim 1)
wherein one or more parameters of a computing device are configured to display a graphical representation of the water index. (See rejection of claim 1)
configuring one or more parameters of a computing device to display a graphical representation of the water index; (See rejection of claim 1)
receiving a trigger event associated with the first water data or the second water data; (See rejection of claim 1)
dynamically modifying the graphical representation of the water index based on the trigger event; (See rejection of claim 1)
creating an exchangeable electronic instrument based on the water index; (See rejection of claim 1) and 
exchanging the exchangeable electronic instrument on an exchange platform. (See rejection of claim 1)
	Regarding Claim 19, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 18, Peleg et al further teaches:
The apparatus of claim 18, wherein the one or more computing device processors are further configured for: 
modifying, using the one or more computing device processors, the first water data based on the first water supply volume associated with the first water conduit, (See rejection of claim 1) and
modifying, using the one or more computing device processors, the second water data based on the second water supply volume associated with the second water conduit, (See rejection of claim 1) and 
wherein the water index is computed using the modified first water data and the modified second water data. (See rejection of claim 1)	

Regarding Claims 21-22, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the wherein modifying the first water transaction data further comprises: determining, using the one or more computing device processors, an eligibility of the first water transaction based on the transaction type and the market associated with the first water transaction;
and in response to determining the eligibility of the first water transaction, modifying the first water transaction data based on the eligibility. See Shirazi: paragraphs [0048-50, 52, 55-65, 70-72] teaching that water transaction data gathered from a given region (market) may be collected, and given a weight based on transaction type (an eligibility criterion) (see paragraph [0052]), in order for a system to be able to later use this water transaction to determine water index using the weighted water transaction data. The motivation to combine Shirazi persists. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al (Pub. No.: WO 2011/107864 A2) in view of Shirazi further in view of Fitzgerald et al (Pub. No.: CA 2739267 A1) in view of Higgins et al (Pub. No.: US 2011/0301766 A1) 
	Regarding Claim 2, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), 
a consumable water weighting factor used for modifying the water use metric or the water index. (See rejection of claim 1)
 wherein a consumable water weighting factor used for modifying the water use metric or the water index is associated with electro-thermal cooling associated with water.
However, with respect to the aforementioned limitations, Higgins et al teaches metrics and factors associated with cooling associated with water. (See P: 0083-0084, “As output is lowered, chilled water flow, chilled water Delta T, and other factors become unpredictable often resulting in low Delta T… now that the chilled water valves are partially closed, the chilled water absorbs less heat from the air as it flows through the air handlers 124 at a higher rate than necessary as evidenced by the lower than design Delta T.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of Peleg in view of Fitzgerald, to include metrics and factors associated with cooling associated with water, as taught by Higgins, in order to receive data associated with the one or more chilled water plant components. (Abstract, Higgins)
	Regarding Claim 3, Peleg et al in view of Higgins et al teaches the limitations of Claims 2, Peleg et al further teaches: 
The method of claim 2 (See “method” in abstract), 
Water received from a water source system. (See rejection of claim 1)
However, Peleg et al does not teach the following limitations wherein at least a portion of the water, received from a water source system, at a system that performs the electro-thermal cooling of the water, is returned to the water source system.
However, with respect to the aforementioned limitations, Higgins et al teaches metrics and factors associated with cooling associated with water and water returning to its primary loop. (See P: 0083-0084 & P: 0081, “The chilled water then leaves the secondary loop 108 and returns to the primary loop 104 at the higher temperature.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of Peleg in view of Fitzgerald, to include metrics and 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al (Pub. No.: WO 2011/107864 A2) in view of Shirazi further in view of Fitzgerald et al (Pub. No.: CA 2739267 A1) in view of Sung et al (Pub. No.: KR 100526140 B1) 
	Regarding Claim 4, Peleg in view of Shirazi further in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), 
A plurality of conduits. (See rejection of Claim 1)
However, Peleg et al does not teach the following limitations wherein the first water conduit is associated with a first width and wherein the second water conduit is associated with a second width.
However, with respect to the aforementioned limitations, Sung et al teaches a width associated with a conduit. (See Tech-Solution 1st paragraph: “width of the conduit 11 is narrowed”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the conduits, of Peleg in view of Fitzgerald, to include an associated width, as taught by Sung, in order to accurately measure the amount of fluid, such as water. (Abstract, Sung)

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628